Title: Enclosure I, 15 October 1784
From: Charleston Chamber of Commerce
To: Jefferson, Thomas


  
Enclosure I
Charleston Chamber of Commerce
The Committee appointed to Report on Mr. Jefferson’s Letter Delivered in the following report, which was agreed to, and the President was requested to furnish the Vice president with a Copy to be delivered to Ralph Izard Esqr.
The Committee to whom was referred a Letter from the Honorable Thomas Jefferson Esqr. requesting information relative to the products, Exports, Imports and other Commercial Matters therein Contained, Having taken the same into due Consideration, and obtained such information as they were able to procure (all the Books of the Custom House being carried away by the British) beg leave to offer the following Report to the Chamber of Commerce.
That on an Average for Several years previous to the Late Warr with Great Britain, they find the Annual Products of this State were nearly as follows—


Rice
130,000
Tierces   


Indico
500,000 
   lbs.


Naval Stores
15,000
   Barrels


Tobacco
3,000
   Hogsheads


Deer Skins
1,500
   Ditto



Beef & pork
5,000
   Barrels   


Indian Corn & pease
20,000
   Bushels   


Hogshead & pipe Staves
800,000
   


Sawed & Square Lumber
2,000,000
   feet


Cypress Shingles
3,000,000
   


That in the year 1771 They find the Crop of Rice then made Amounted to 130,500 Tierces Were Shipped from hence as follows—


To Great Britain & for Foreign Markets
    73,235 ½


    Portugal
    14,439


    Spain
     1,760


    Italy
       222


    British West India Islands
    30,304


    Foreign
       975 ½


    Ports on the Continent
     9,564



130,500


Your Committee are of Opinion that the Annual Products of this State will in a very few Years, be as great as Ever, and that the Article of Tobacco in particular will farr Exceed the Quantity ever made.
By the prohibition lately laid on our Rice to Portugal, and the British proclamation preventing the Transportation of our produce to their Islands (Except in British Bottoms) as well as the opening many Markets for our produce, which were heretofore Restrained Your Committee are of Opinion that the Exports of this Country may Vary, and that they probably will be Shipped to the Several Ports, and in the following Proportions


130,000
TiercesRice
}
40,000 Tierces to Great Britain


20,000 To Different Ports in France Spain & the Meditera[nean]


50,000 To Holland, Flanders, the Baltic Hambro and Breme[n]


20,000 To the Continent and West Indies


   500,000
lbs.Indico
}
   250,000 To Great Britain


150,000 To Holland, Flanders, the Baltic, Hambro and Bremen


 10,000 To the Continent


 90,000 To the different Ports in France and the Mediteranian


   3,000
Hhds.Tobacco
}
   1000 To Great Britain


1000 To Holland, Flanders, the Baltic, Hambro and Bremen


1000 To Different Ports in France


   15,000
BarrelsNaval Stores
}
   10,000 Barrels to Great Britain


 2,000 To France Spain and the Mediteranian


 3,000 To this Continent and the West Indies



1000 Hhds.Deer Skins
}
   600 Hogsheads to Great Britain


400 To France, Holland, Flanders, Hambro and Bremen


Corn, Peas, Beef and Pork, as well as Lumber of all Sorts (Except a Small part of the Staves) were chiefly Shipped to the West Indies, which is now prohibited to the British Islands, Except in British Bottoms—very Little of said Articles being Shipped to the other Islands, or at most not above one fifth Part of the Lumber.
The Returns generally made for the Exports from this State are as follows—


Dry Goods from Europe


Wines from France, Spain and Portugal


Negroes from the Coast of Africa


Rum, Sugar
}
From the West Indies


Molasses and Coffee


But your Committee are of opinion that the Exports of this State, will be regulated by the Imports from Each Country.
The Freights from this Port are as follows
To Great Britain for Rice and Naval Stores 50/ to 60/ ⅌ Ton
Holland and other European Ports for Ditto 55/ to 65/ ⅌ Ton
To all European ports for Indico, half penny to ¾ths ⅌ pound


Do.
Do. for Tobacco, 30/ to 35/ ⅌ Hhd.


Do.
Do. for Deer Skins 25/ to 30/ ⅌ Do.



for Ditto in the Hair ¾ths. to 1d. ⅌ pound


Your Committee observe that as they are unacquainted with the Burthens, which may be Imposed on our Trade by Foreign Powers, They Cannot point out their Remedies. Yet they must Report that the prohibitions laid [on] our Rice to Portugal, and being restrained from Shipping in our own Bottoms to the British West Indies, are the Greatest Disadvantages, and Burthens, under which our Trade at present Labours.

Extract from the Journals 15th. October 1784 Saml. Legaré; Secretary

